Order entered October 29, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00888-CR
                                      No. 05-12-00889-CR

                           DON ALFONSO WILLIAMS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                   Trial Court Cause Nos. F10-16710-Y and F10-16711-Y

                                            ORDER
       On June 5, 2013, we ordered the Dallas County District Clerk to prepare and file

supplemental clerk’s records containing a detailed itemization of the costs assessed in each of

these cases, including but not limited to, specific court costs, fees, and court appointed attorney

fees. On June 20, 2013, the Dallas County District Clerk filed supplemental clerk’s records.

However, the detailed itemization of costs included in the supplemental records does not comply

with the Texas Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. arts. 103.001,

103.006 (West 2006).

       Accordingly, we ORDER the Dallas County District Clerk to file, within seven days of

the date of this order, a second supplemental clerk’s record in each case that contains a detailed
itemization of the costs assessed in the case that complies with articles 103.001 and 103.006 of

the Texas Code of Criminal Procedure. See id. arts. 103.001 (“A cost is not payable by the

person charged with the cost until a written bill is produced or is ready to be produced,

containing the items of cost, signed by the officer who charged the cost or the officer who is

entitled to receive payment for the cost.”) (Emphasis added); 103.006 (“If a criminal action or

proceeding . . . is appealed, an officer of the court shall certify and sign a bill of costs stating the

costs that have accrued and send the bill of costs to the court to which the action or proceeding is

. . . appealed.”) (Emphasis added).


                                                        /s/     LANA R. MYERS
                                                                JUSTICE